Robinson, J.
(dissenting). The' complaint avers that in 1908 the plaintiff and defendant entered into a copartnership for the purpose of buying and selling horses; that defendant was to furnish the capital and the plaintiff to do the work of selling the horses, and each to receive half the profits; that defendant has received $2,200 more than his just share of the profits and continues to collect debts of the partnership and to appropriate the money; wherefore, the plaintiff demands an accounting and division of the partnership funds. By answer defendant denied the partnership and offered no accounting. However, on the trial, he admitted the partnership and that he' was to furnish the capital and the plaintiff to do the work, and oh the trial defendant claimed that for the capital advanced he should have interest at 8 per cent compounded semiannually. ..The.claim of interest was unjustly allowed, and it amounted to $2,468.95. Plaintiff sAvore positively that he never heard of interest till the trial; that defendant had never made a claim for interest, and it also" appeared that no interest charges had been made on the books. *20And of course it was highly improbable that plaintiff should pay interest on the capital and do nearly all the work and receive only half the profits. Hence the allowance for interest was clearly wrong. Then it appears defendant borrowed most of the capital and repaid the same, with interest, from partnership funds received from the sale of horses, and for the amount so paid defendant took credit and charged the same to the partnership, when the interest should have been paid from his own funds. Defendant was no more entitled to interest on the capital than plaintiff was entitled to compensation for his time and services given to the partnership.
This action has dragged along for over five years. In June, 1913, at Williston, North Dakota, the summons and complaint was served on defendant. In September, 1915, the answer was served, — and it comes near to being a mere sham. In October, 1916, the case was brought on for trial and the evidence taken. In February, 1917, the judge made findings and conclusions. In March, 1918, . judgment was entered against the plaintiff, and in April, 1918, this appeal was taken. If the defendant had kept a true account and promptly served a true answer, with a correct statement of account, the chances are there would have been no occasion for litigation. Defendant kept the books in pencil, and in such a way that it is not possible for him or any person to state an account with any reasonable assurance of accuracy. However, it is quite clear that the plaintiff is entitled to recover about $3,000.
Defendant has received several sums amounting to .......... $16,853.92
He has expended ......................................... 11,212.58
This leaves in his hands .................................. $5,641.34
Hartón has received from partnership money ................ 1,173.00
The balance to be divided is ............................. $4,468.34
Of this the plaintiff must receive half or................... $2,234.17
Interest on the same for five years ......................... 570.00
Half of net sum received from sale of partnership property .. 183.54
Total .................................. $2,987.71
In the brief of counsel it is said: There were only two witnesses in the case; there is a direct conflict of testimony in regard to interest, and *21the findings of the trial court should not be disturbed without good reasons. That would be of much greater force if the answer had fairly and correctly stated the case and the issues to be determined, and if the action had been tried and judgment entered within a reasonable time. We have before us the briefs of counsel, the judgment roll, the account books, the statement of the case, covering over 200 pages. How be it as the case is presented by the pleadings — the answer and the whole record ? There is nothing to be gained by an extended discussion of the facts, and it is time to end this suit.
The judgment of the district court should be reversed and it be ordered that judgment be entered to the effect that the plaintiff do have and recover from the defendant $2,987.71, with costs.